DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	Applicant’s election on August 9, 2022 of Group III without traverse (claims 36-38), is acknowledged.





3.	The Preliminary Amendments filed on April 26, 2021, November 10, 2021 and August 9, 2022, have been received and entered.



Claim Disposition

4.	Claims 1-19 are cancelled. Claims 20-42 are pending. Claims 36-38 are under examination. Claims 20-35 and 39-42 are withdrawn from further consideration pursuant to 37CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.




Information Disclosure Statement

5.	The Information Disclosure Statements filed on August 9, 2022 and April 26, 2021, have been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.






Drawings

6.	The Drawings filed on April 26, 2021, have been accepted by the examiner.




Specification Objections
7.	The specification is objected to for the following informalities:
The specification is objected to because the priority information is missing from page 1.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following is suggested: "Phytase and method of precipitation of the same".
Appropriate correction is required.




Claim Objections
8.	 Claim 1 is objected to for the following informalities:
For clarity and precision of claim language it is suggested that claim 37 is amended to read, “The phytase composition of claim 36, wherein the....”.
Appropriate correction is required.

	


Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 36-38 are rejected under 35 U.S.C.112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “a composition comprising phytase complexed with a polyanion, and not containing added Ca2+”. The claimed invention is devoid of structure-function correlation and encompasses a broad variable genus of structures for the complexed products (phytase and polyanion). The specification disclosed some of the variability with the phytase.
“Phytase enzymes (myo-inositol hexakisphosphate phosphohydrolases; EC 3.7.3.8 and 3.1.3.26) are a group of phosphatase enzymes that catalyze the hydrolysis of 10 phytic acid (myo-inositol hexakisphosphate, also known as inositol polyphosphate, or phytate when in salt form) found in plants, especially in grains and oil seeds. The majority (50-70%) of dietary phosphate is bound to phytic acid with low availability for non-ruminant animals. Phytases are able to degrade phytate (myo-inositol hexakisphosphate), which 15 results into release of inorganic phosphorus. Simultaneously, compounds bound to the phytate are also released. Thus, phytases can be used to increase nutritional value of feed by releasing inorganic phosphate and other nutrients from phytate. In animal feeding supplementing feed with phytase also helps to decrease environmental impact of farming, because phytate bound phosphorus can be 20 utilized by the animal, which reduces the amount of mineral phosphorus to be added and the phosphorus excretions to the manure. Most commercially available phytases are histidine acid phosphatases (HAPs). They are further divided into 6-phytases (mostly bacterial phytases that initiate the dephosphorylation of phytic acid at position 6’) and 3-phytases (mostly fungal 25 phytases that initiate the dephosphorylation of phytic acid at position 3’) based on the phosphorus position they primarily hydrolase first (usually referring to the D- configuration of the molecule), see page 1 of the specification. In addition, it is further disclosed in the specification that “The complex formation can be controlled by selecting conditions, such as concentration, the type of polyanion, ionic strength, and pH”, see page 2 of the specification. Thus the claimed invention needs to be adequately described, to demonstrate possession of the large variable genus of phytase; and the claimed invention needs to clearly define the conditions to demonstrate possession of the claimed product.
The scope of independent claim 1 far exceeds the scope in the specification and although the dependent claims recite some of the missing information, claim 1 is not limited to those and needs to stand on its own. The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
The 'written description' requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed ....The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed. Cir. 2000). The goal of the written description requirement is "to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4 (CCPA 1977) "A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date. Additionally, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir.1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed' (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of nucleic acid and cells; and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required.
See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993). Thus for all these reasons the claimed invention is not adequately described.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


10.	Claims 36-38 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by EP0969089 (6/29/98, cited on IDS).
	EP 0969089 discloses a stabilized enzyme formulation which comprises phytase and sodium alginate (see abstract). The reference teaches a liquid and dry phytase formulation having increased stability obtained by the addition of stabilizing agents or by crosslinking and teach the polyanion phytic acid (see paragraphs [0002-0003]).The reference does not teach adding Ca2+. Therefore, the limitations of the claims are met by the reference.


11.	Claims 36-38 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by WO2013/119468 (2/7/2012, cited on IDS).
WO2013/119468 discloses a composition comprising phytic acid and phytase, wherein the phytase and the phytic acid are in functional proximity (see abstract, page 20, line 10-page 23, line 2, claim 17). The composition containing phytase is disclosed as a dry product (see page 1). The reference does not teach adding Ca2+. Therefore, the limitations of the claims are met by the reference.



Conclusion


12.	No claims are presently allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652